UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4023



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GREGG L. GAMBLE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-00-239)


Submitted:   June 23, 2004                 Decided:   July 14, 2004


Before WILKINSON, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Robert J. Wagner,
Assistant Federal Public Defender, Meghan S. Skelton, Research and
Writing Attorney, Richmond, Virginia, for Appellant.      Paul J.
McNulty, United States Attorney, Stephen W. Miller, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gregg   L.   Gamble   appeals   from   the   district   court’s

judgment revoking his term of supervised release and imposing a

term of imprisonment of one year and one day.           On appeal, Gamble

asserts the district court erred in concluding he violated the

terms of his supervised release by using marijuana, and failed to

consider factors that would have resulted in a shorter term of

imprisonment upon revocation.

           This Court reviews a district court’s revocation of an

individual’s supervised release for abuse of discretion.           United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).         Upon review,

we conclude that Gamble’s claim is meritless.           The Government’s

evidence was sufficient to establish by a preponderance of the

evidence that Gamble violated the terms governing his supervised

release.      See 18 U.S.C. § 3583(e)(3) (2000).           Moreover, the

district court chose the sentence imposed because Gamble continued

to use marijuana after a prior revocation proceeding at which the

court had declined to revoke supervised release.           We cannot say

that this decision amounted to an abuse of discretion.

           Accordingly, we affirm the district court’s judgment of

revocation of Gamble’s supervised release, and its consequent

imposition of imprisonment. We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                  - 2 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -